Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendments to the claims filed on March 08, 2021 in response to the Office Action of December 30, 2020 is acknowledged and has been entered. Claims 11 and 20 are amended. Claims 14 and 15 are cancelled. Claims 11-13 and 16-20 are pending and under examination in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2021 was filed after the mailing date of the Non-Final Office Action on December 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The objection to the drawings is now withdrawn in view of the amendment.
The objection to claim 20 is now withdrawn in view of the Examiner’s amendment. 
Applicant's amendments and accompanying arguments, filed on March 08, 2021, with respect to the rejection of all pending claims under 35 U.S.C. § 103 have been fully considered and are generally persuasive. Claims 17 and 18 have been further amended herein to correct possible indefinite issues. Claim 20 has been cancelled to overcome possible software per se issues. The pending claims are allowable for the reasons set forth below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Mr. Wolfgang Stutius (Reg. No. 40,256), on June 10, 2021 and the following up email on June 11, 2021 as attached to this Office Action.
Amendments to the claims:
	Claim 17. The method of claim 11, wherein the established TSN stream is closed automatically when a fault occurs or when the at least one TSN client is not connected to the TSN server.  
	Claim 18. The method of claim 11, wherein when the TSN stream is established, a time window is defined that indicates the period after which the established TSN stream is automatically closed when the at least one TSN client is not connected to the TSN server.
	Claim 20. (Cancelled).
Allowable Subject Matter
Claims 11-13 and 16-19 are allowed. Claims 17 and 18 are amended.
The following is an examiner's statement of reasons for allowance. These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
In considering the definition of “time-sensitive networking/network” or “time sensitive networking” or TSN as explicitly disclosed in Specification para. [0004] as well as in the applicant’s amendments and accompanying arguments filed on March 08, 2021, the application is allowed based on the “time-sensitive networking/network” or “time sensitive networking” or TSN (herein all referred to as TSN in this Office Action) in the claims being specifically directed to the IEEE 802.1 standards. With this consideration, the prior art of record fails to disclose or fairly suggest a method as disclosed in independent claim 11 comprising industrial communication of an application by incorporating the TSN protocol with OPC-UA protocol in a server/client environment, establishing a data stream in a configuration phase in the OPC-UA/TSN server side by creating a socket and setting up a connection of the application to a TCP/IP stack, binding the created socket to an address of a TSN driver, configuring the connection of the created socket with the application provided reservation parameters, establishing a TSN stream and setting a StreamID by the TSN driver, returning the StreamID to the application, and communicating the StreamID to a TSN client, then in a productive phase, transmitting user data to the TSN client using the socket after the TSN stream is established with the TSN client.
	While the prior art of record teaches modifying OPC UA by Audio-Video-Bridging (AVB) to support a time critical application (Deiretsbacher, US 2013/0070788 A1), reducing latency in network data communications by involving of creating a socket and setting up a connection using TCP or UDP protocols, binding a network address to the socket, configuring the connection of the created socket, establishing a communication stream and setting a stream identifier (Sarangam, US 2007/0005827 A1), communicating the stream identifier to a listener 
	Dependent claims 12, 13 and 16-19 are allowed at least by virtue of their respective dependency upon an allowable claim.
Claim 20 is cancelled due to its directing to non-statutory subject matter. The examination of claim 20 on a limitation by limitation basis doesn’t reveal a hardware structure support for the claim. Therefore the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a software per se.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448